DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 8/23/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 8/23/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Hacker in view of Reisman does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 8/23/2022, with respect to the rejection(s) of claim(s) 1, 2, 3, 4, 5, 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hacker et la (U.S. Patent Pub. No. 2013/0242259, hereafter referred to as Hacker) in view of Reisman et al (U.S. Patent Pub. No. 2014/0152957, hereafter referred to as Reisman) in view of Liu et al (U.S. Patent Pub. No. 2011/0091083, hereafter referred to as Liu). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hacker et la (U.S. Patent Pub. No. 2013/0242259, hereafter referred to as Hacker) in view of Reisman et al (U.S. Patent Pub. No. 2014/0152957, hereafter referred to as Reisman) in view of Liu et al (U.S. Patent Pub. No. 2011/0091083, hereafter referred to as Liu).

Regarding Claim 1, Hacker teaches a method to analyze interferometric image data of an eye comprising: collecting the interferometric image data of the eye using an optical coherence tomography (OCT) system (paragraph 8, paragraph 44, Hacker teaches interferomtric imaging is mostly like OCT imaging.); stitching the segmentation results from each patch together into a single segmentation dataset (paragraph 151, Hacker teaches registering the two different images or a plurality of OCT scans); and storing or displaying the single segmentation dataset or a further analysis thereof (paragraph 151-paragraph 153, Reisman teaches displaying the images of the OCT).
Hacker does not explicitly disclose dividing the image data into a set of patches, wherein said patches are defined as having common attributes; 
segmenting the image data in each patch from the set of patches to identify one or more layer boundaries.
Reisman is in the same field of art of OCT imaging. Further, Reisman teaches dividing the image data into a set of patches, wherein said patches are defined as having common attributes (paragraph 30-32, Reisman teaches obtaining OCT image and determining a region of interest in the image); segmenting the image data in each patch from the set of patches to identify one or more layer boundaries (paragraph 48, Reisman teaches determining the optic disc in the eye using the layer segmentation.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hacker by incorporating the middle image processing steps of dividing and stitching that is taught by Reisman, to make the invention that captures OCT images and then performs image processing of determining regions in the image and segmentation and then combining images together for display; thus, one of ordinary skilled in the art would be motivated to combine the references since the circle is arbitrarily sized substantially larger than the optic disc sizes of most patients, when attempting to utilize circles with smaller diameters, the circle scans clip the optic disc of some patients (paragraph 8, Reisman).
Hacker in view of Reisman does not explicitly disclose wherein the segmentation step is based in part on the common attributes of the patches.
Liu is in the same field of art of image processing of detecting objects in the image. Further, Liu teaches wherein the segmentation step is based in part on the common attributes of the patches (paragraph 32, Liu teaches segmentation accuracy by using characteristics for automatically selecting .5% of the pixels in the image with the highest intensities.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hacker in view of Reisman by incorporating the image processing segmentation via pixels levels that is taught by Liu, to make the invention that captures OCT images and then performs image processing of determining regions in the image and segmentation and then combining images together for display; thus, one of ordinary skilled in the art would be motivated to combine the references since however, no ideal community-based screening test has been found. Such a test would be beneficial for diagnostic as well as therapeutic purposes, and glaucomatous optic nerve damage precedes clinical identifiable visual loss, so early detection of glaucoma optic nerve damage through medical imaging technology would help ophthalmologists to identify, monitor and discover new ways to manage patients and slow the progression of the condition (paragraph 2, Liu).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Hacker, Reisman, and Liu discloses in which the interferometric image data is optical coherence tomography volume data (paragraph 168, Hacker teaches volume data.).  

In regards to Claim 3, Hacker, Reisman, and Liu discloses in which the common attributes are based on size, resolution, alignment, intensity, structural, and statistical properties (paragraph 112-paragraph 116, Hacker teaches measured alignment data of measurement devices.).  

In regards to Claim 5, Hacker, Reisman, and Liu discloses receiving one or more user inputs identifying regions in the initial segmented image data for corrections (paragraph 64, Hacker); and re-segmenting patches corresponding to the identified regions to correct the initial segmentation (paragraph 64, paragraph 67, Hacker).  

In regards to Claim 6, Hacker, Reisman, and Liu discloses in which two or more patches of the set overlap with each other (paragraph 67, Hacker).


Allowable Subject Matter
Claim 7 is allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Guo et al U.S. Patent Publication No. 2012/0127427.
Walsh et al U.S. Patent Publication No. 2011/0299034.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664